Dismissed and Memorandum Opinion filed July 14, 2005








Dismissed and Memorandum Opinion filed July 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00253-CV
____________
 
HARTFORD FIRE AND INSURANCE COMPANY, Appellant
 
V.
 
VMT BANGUARD COMPANIES, INC. and LUMBERMENS MUTUAL
CASUALTY COMPANY, Appellees
 

 
On
Appeal from the 129th District Court
Harris
County, Texas
Trial
Court Cause No. 03-11329
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed December 6,
2004.  On July 7, 2005, the parties filed
a joint motion to dismiss the appeal because the case has settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 14, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.